       Case 4:10-cr-00073-BLW Document 433 Filed 08/24/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:10-cr-00073-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 JOSE PENALOZA-PARAMO,

        Defendant.



                                  INTRODUCTION

      Before the Court is Defendant Jose Penaloza-Paramo’s Motion to Return

Personal Property (Dkts. 400, 402). For the reasons explained below, the Court

deny the motion.

                                   DISCUSSION
      The Plea Agreement and Final Order of Forfeiture in this case set out a

$39,000 judgment against the defendant, which would support seizure and

forfeiture of the $600 defendant is now claiming. Further, the United States reports

that it never seized the $600 from the defendant; it believes Canyon County may

have seized the money as this was a joint investigation. Under these circumstances,

the Court will deny the motion.




MEMORANDUM DECISION AND ORDER - 1
      Case 4:10-cr-00073-BLW Document 433 Filed 08/24/20 Page 2 of 2




                                ORDER

     IT IS ORDERED that Defendant’s Motions to Return Personal Property

(Dkts. 400, 402) are DENIED.

                                       DATED: August 24, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
